DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed on June 22, 2022 has been entered.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors.  In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2016/0371558) in view of Kong et al. (US 2019/0131248), each of record.

Regarding claim 1, Lee discloses a display device (see Figs. 1, 2 and 16) comprising:
a display panel (100) including a front side (e.g., upper side as shown in Figs. 1, 16; facing side as shown in Fig. 2) including a display area (DA) for displaying images, a first lateral side (e.g., upper side as shown in Fig. 2) and a second lateral side (e.g., lower side as shown in Fig. 2) opposite to each other, and a third lateral side (e.g., left side as shown in Fig. 2) and a fourth lateral side (e.g., right side as shown in Fig. 2) disposed opposite to each other and between the first lateral side and the second lateral side (see Fig. 2), wherein each of the first lateral side, the second lateral side, the third lateral side, and the fourth lateral side faces a direction different from a direction the front side faces (see Figs. 1, 2, 16);
a first pad portion (230, Fig. 2) disposed on a side of the display panel; and
an information code (CD, Fig. 1; 240, Fig. 2; 153, Fig. 16) disposed on the same side of the display panel.
Lee fails to explicitly disclose the first pad portion disposed on the first lateral side of the display panel; and the information code disposed on the first lateral side of the display panel.
However, Kong discloses a display device (see Figs. 2-6) comprising:
a first pad portion (106) disposed on the first lateral side of the display panel (see Fig. 2A); and
an information code (200) disposed on the first lateral side of the display panel (see Figs. 2-6; paras. [0031, 0057-0061].  Kong discloses pad portions may be disposed on multiple lateral sides, and information codes may also be disposed on multiple lateral sides.  Thus, Kong strongly suggests an embodiment wherein the first pad portion and the information code are disposed on the same lateral side.).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the first pad portion disposed on the first lateral side of the display panel; and the information code disposed on the first lateral side of the display panel, as in Kong, into the display device of Lee so that a separate pad-forming region is not required on the front side of the display panel in order to realize a narrow bezel as desired (Kong, paras. [0033-0041]).

Regarding claim 2, Lee discloses wherein the first pad portion includes a plurality of pads (230_1–230_k), and
wherein the information code (CD, Fig. 1; 240, Fig. 2; 153, Fig. 16) includes a same material as the plurality of pads (para. [0144]).

Regarding claim 3, Lee discloses wherein the information code is disposed on a same layer as the plurality of pads (see Fig. 16 and para. [0144]).

Regarding claim 4, Lee discloses a second pad portion (e.g., 230_2, Fig. 2) disposed on the side of the display panel,
wherein the information code (240_1) is disposed between the first pad portion (230_1) and the second pad portion (230_2) (see Fig. 2).
Kong further discloses a second pad portion (e.g., second 106) disposed on the first lateral side of the display panel (see Fig. 2A).

Regarding claim 5, Lee discloses wherein the information code (240) includes at least one of a character code (241) and a figure code (242) (see Fig. 3).

Regarding claim 6, Lee discloses wherein the figure code (242) includes a two-dimensional code (see Fig. 3 and para. [0076]).

Regarding claim 7, Lee discloses wherein the display panel includes a first substrate (110), a second substrate (120), and a sealing member (144) bonding the first substrate and the second substrate (see Fig. 16), and
wherein the information code (153) directly contacts at least one of a side of the first substrate (110) and a side of the second substrate (see Fig. 16).
Lee fails to explicitly disclose the side of the first or second substrate is a lateral side.
However, Kong discloses the information code (200) directly contacts at least one of a lateral side of the first substrate (101) and a lateral side of the second substrate (102) (see Figs. 2-6).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the information code directly contacting at least one of a lateral side of the first substrate and a lateral side of the second substrate, as in Kong, into the display device of Lee so that a separate pad-forming region is not required on the front side of the display panel in order to realize a narrow bezel as desired (Kong, paras. [0033-0041]).

Regarding claim 8, Lee discloses wherein the display panel further includes an edge member (para. [0125]; e.g., spacer near edge) disposed between the first substrate (110) and the second substrate (120), and
wherein the information code (153) directly contacts at least one of the side of the first substrate (110), the side of the second substrate, and a lateral side of the edge member (see Fig. 16).
Kong further discloses the information code (200) directly contacts at least one of the lateral side of the first substrate (101) and the lateral side of the second substrate (102) (see Figs. 2-6).

Regarding claim 9, Lee discloses wherein the display panel further includes a spacer (para. [0125]) disposed between the first substrate (110) and the second substrate (120), and
wherein the edge member (e.g., spacer near edge) includes a same material as the spacer (e.g., another spacer).

Regarding claim 10, Lee discloses wherein the information code (CD, Fig. 1; 240, Fig. 2; 153, Fig. 16) is disposed at one side of the first pad portion (230, Fig. 2).

Regarding claim 11, Lee discloses a flexible printed circuit film (420) bonded to the first pad portion (see Fig. 1 and para. [0049]).

Regarding claim 12, Lee discloses an integrated circuit chip (410) disposed on the flexible printed circuit film (420) (see Fig. 1).

Regarding claim 13, Lee discloses a display device (see Figs. 1, 2 and 16) comprising:
a display panel (100) including a first substrate (110) and a second substrate (120) bonded to each other, and a plurality of signal lines (DL, GL) disposed between the first substrate and the second substrate, the display panel further including a front side (e.g., upper side as shown in Figs. 1, 16; facing side as shown in Fig. 2) including a display area (DA) for displaying images, a first lateral side (e.g., upper side as shown in Fig. 2) and a second lateral side (e.g., lower side as shown in Fig. 2) opposite to each other, and a third lateral side (e.g., left side as shown in Fig. 2) and a fourth lateral side (e.g., right side as shown in Fig. 2) disposed opposite to each other and between the first lateral side and the second lateral side (see Fig. 2), wherein each of the first lateral side, the second lateral side, the third lateral side, and the fourth lateral side faces a direction different from a direction the front side faces (see Figs. 1, 2, 16);
a first pad portion (230, Fig. 2) disposed on a side and including a plurality of pads (230_1–230_k) connected to the signal lines (see Fig. 2); and
an information code (CD, Fig. 1; 240, Fig. 2; 153, Fig. 16) disposed on the same side and protruding from the side with a thickness (see Figs. 1, 2, 16).
Lee fails to explicitly disclose the first pad portion disposed on the first lateral side of the display panel; and the information code disposed on the first lateral side and protruding from the first lateral side with the thickness.
However, Kong discloses a display device (see Figs. 2-6) comprising:
a first pad portion (106) disposed on the first lateral side of the display panel (see Fig. 2A); and
an information code (200) disposed on the first lateral side (see Figs. 2-6; paras. [0031, 0057-0061].  Kong discloses pad portions may be disposed on multiple lateral sides, and information codes may also be disposed on multiple lateral sides.  Thus, Kong strongly suggests an embodiment wherein the first pad portion and the information code are disposed on the same lateral side.) and protruding from the first lateral side with the thickness (see Figs. 5A-5C).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the first pad portion disposed on the first lateral side of the display panel; and the information code disposed on the first lateral side and protruding from the first lateral side with the thickness, as in Kong, into the display device of Lee so that a separate pad-forming region is not required on the front side of the display panel in order to realize a narrow bezel as desired (Kong, paras. [0033-0041]).

Regarding claim 14, Lee discloses wherein the information code (CD, Fig. 1; 240, Fig. 2; 153, Fig. 16) contacts at least one side of the first substrate (110) and the second substrate (120) (see Figs. 1, 2, 16).
Lee fails to explicitly disclose the side of the first or second substrate is a lateral side.
However, Kong discloses the information code (200) contacts at least one lateral side of the first substrate (101) and the second substrate (102) (see Figs. 2-6).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the information code contacting at least one lateral side of the first substrate and the second substrate, as in Kong, into the display device of Lee so that a separate pad-forming region is not required on the front side of the display panel in order to realize a narrow bezel as desired (Kong, paras. [0033-0041]).

Regarding claim 15, Lee discloses wherein the information code (CD, Fig. 1; 240, Fig. 2; 153, Fig. 16) is disposed on a same layer as the plurality of pads (230) and includes a same material as the plurality of pads (see Fig. 16 and para. [0144]).

Regarding claim 16, Lee discloses a second pad portion (330) disposed on a side (see Figs. 1-2); and
an additional information code disposed on the side (paras. [0059 and 0072]).
Lee fails to explicitly disclose the side is the second lateral side.
However, Kong discloses a display device (see Figs. 2-6) comprising a second pad portion (106) and an information code (200) disposed on the second lateral side (see Figs. 2-6, paras. [0031, 0057-0061], and claims 9-11; Kong discloses pads 106 and information code 200 being disposed in plurality and on multiple sides).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the second pad portion and the information code disposed on the second lateral side, as in Kong, into the display device of Lee to provide multiple information or the same information without needing to rotate the display panel for ease in manufacturing (Kong, para. [0061]).

Regarding claim 17, Lee discloses wherein the information code (240) includes a figure code (242, Fig. 3).

Regarding claim 18, Lee discloses wherein the information code (CD, Fig. 1; 240, Fig. 2) does not overlap the first pad portion (230) (see Figs. 1-2).

Regarding claim 19, Lee discloses wherein the display panel further includes a liquid crystal layer (LC) disposed between the first substrate (110) and the second substrate (120) (see Fig. 16).

Regarding claim 20, Lee discloses wherein the display panel further includes a light emitting diode disposed between the first substrate and the second substrate (para. [0135]).

Response to Arguments
Applicant’s arguments with respect to claims 1 and 13 have been considered but are moot because the new ground of rejection does not solely rely on the primary reference applied in the prior rejection of record for the teaching or matter specifically challenged in the argument.
Therefore, the new ground of rejection under 35 U.S.C. 103 over Lee in view of Kong is considered appropriate in accordance with the amendments.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAISLEY L WILSON whose telephone number is (571)270-5023.  The examiner can normally be reached Monday-Friday, 9:00am-5:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM KRAIG can be reached on 571-272-8660.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAISLEY L WILSON/Primary Examiner, Art Unit 2896